 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     PATRICK WALLACE
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00212-DAD-BAM
12                     Plaintiff,                   STIPULATION TO CONTINUE;
                                                    ORDER
13   vs.
14   PATRICK WALLACE,                               Date: March 27, 2020
                                                    Time: 2:00 p.m.
15                    Defendant.                    Judge: Hon. Barbara A. McAuliffe
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Joseph Barton, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Patrick Wallace, that the preliminary
21   hearing currently scheduled for March 20, 2020, at 2:00 p.m. be continued to March 27, 2020, at
22   2:00 p.m.
23          Mr. Wallace made his initial appearance in this district on March 16, 2020. At the
24   hearing, the matter was continued to March 20, 2020. Counsel has been in touch with Mr.
25   Wallace, who is currently housed at the Lerdo Pretrial Facility in Kern County, via telephone. As
26   a result of those communications, counsel needs additional time for further research and
27   investigation in this matter, such that having a preliminary hearing or status conference at this
28   time would be unnecessary.
 1                                              Respectfully submitted,
 2                                              McGREGOR W. SCOTT
                                                United States Attorney
 3
 4   Date: March 19, 2020                       /s/ Joseph Barton
                                                JOSEPH BARTON
 5                                              Assistant United States Attorney
                                                Attorney for Plaintiff
 6
 7                                              HEATHER E. WILLIAMS
                                                Federal Defender
 8
 9   Date: March 19, 2020                       /s/ Reed Grantham
                                                REED GRANTHAM
10                                              Assistant Federal Defender
                                                Attorney for Defendant
11                                              PATRICK WALLACE
12
13
14
15                                            ORDER
16          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the status conference
17   hearing set for Friday, March 20, 2020 at 2:00 p.m. be continued to Friday, March 27, 2020, at
18   2:00 p.m. before Magistrate Judge Barbara A. McAuliffe.
19
     IT IS SO ORDERED.
20
21      Dated:    March 19, 2020                           /s/ Barbara    A. McAuliffe         _
                                                       UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28



                                                   2
